Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0005642
                                                      13-FEB-2014
                                                      08:05 AM




                         SCPW-13-0005642
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  STATE OF HAWAI#I, Respondent,

                               vs.

                     DeWITT LONG, Petitioner.


                       ORIGINAL PROCEEDING
                       (CR. NO. 12-1-1613)

                ORDER DENYING WITHOUT PREJUDICE
               PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner DeWitt Long’s petition
for a writ of habeas corpus, filed on November 25, 2013, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner has alternative means to

seek relief and presents no special reason for this court to

invoke its jurisdiction at this time.   See Oili v. Chang, 57 Haw.
411, 412, 557 P.2d 787, 788 (1976) (the supreme court “will not

exercise its original jurisdiction in habeas corpus proceedings

when relief is available in a lower court and no special reason

exists for invoking its jurisdiction”).    Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of

habeas corpus is denied without prejudice.

          DATED: Honolulu, Hawai#i, February 13, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2